UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
DUANE MOORE,
                    Petitioner,
                                         19-cv-11481 (JGK)
          - against -
                                         MEMORANDUM OPINION &
UNITED STATES OF AMERICA,                ORDER

                     Respondent.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     Currently pending before the Court is a motion filed by

Duane Moore, appearing pro se, styled as a “Motion Requesting

Restructuring of Sentence.” In his motion, Moore challenges his

conviction on two grounds. First, the petitioner alleges that

the Court should vacate his conviction under 18 U.S.C.

§ 924(c)(1)(A)(i) because Section 924(c)(3)(B), which provides a

definition for a crime of violence for the purposes of

Section 924(c)(1)(A), is unconstitutionally vague. Second, he

argues that the Court’s assessment of his Guidelines sentencing

range and restitution amount was incorrect because the Court

included an uncharged robbery in Queens in its calculations.

     To the extent Mr. Moore seeks to challenge the fact of his

conviction under 18 U.S.C. § 924(c) or the assessment of his

sentence, such a motion is properly brought as a motion to

vacate, set aside, or correct a sentence pursuant to 28 U.S.C.

§ 2255. See, e.g., Poindexter v. Nash, 333 F.3d 372, 378 (2d

Cir. 2003).
     However, under Adams v. United States, 155 F.3d 582, 584

(2d Cir. 1998) (per curiam), this Court cannot recharacterize

the motion into a Section 2255 motion on its own, in light of

the restrictions placed on second or successive Section 2255

motions. See 28 U.S.C. §§ 2244, 2255; United States v. Vendivel,

No. 03-cr-1305, 2009 WL 3073268, at *1 (S.D.N.Y. Sept. 22,

2009). Namely, if a petitioner’s Section 2255 motion is denied,

any “second or successive” motion that presents new claims will

be dismissed unless the petitioner can make a showing that the

claim (1) “relies on a new rule of constitutional law, made

retroactive to cases on collateral review by the Supreme Court,

that was previously unavailable,” or (2) “the factual predicate

for the claim could not have been discovered previously through

the exercise of due diligence; and the facts underlying the

claim . . . would be sufficient to establish by clear and

convincing evidence that, but for the constitutional error, no

reasonable factfinder would have found the applicant guilty of

the underlying offense.” 28 U.S.C. § 2244(b)(2). Moreover, the

petitioner would need to obtain the authorization from the

Second Circuit Court of Appeals to file a “second or successive”

Section 2255 petition in this Court. 28 U.S.C. § 2244(b)(3)(C);

Poindexter, 333 F.3d at 382.

     Therefore, and in light of the consequences that would flow

from this Court’s decision to convert the current motion into a


                                2
petition under Section 2255, Mr. Moore now has two options.

First, to the extent Mr. Moore does wish to make a motion under

Section 2255 to challenge the lawfulness of his conviction under

18 U.S.C. § 924(c)(1)(A) or the assessment of his sentence, he

should inform the Court by February 17, 2020 that he wishes the

Court to treat the current motion as a Section 2255 motion. If

he does so, Mr. Moore may include in his letter to the Court any

additional information he wishes to bring to the Court’s

attention. Second, Mr. Moore may inform the Court by February

17, 2020 that he wishes to withdraw his motion. If the Court

does not hear from Mr. Moore by February 17, 2020, the Court

will construe the current motion as a petition under Section

2255.

     Mr. Moore should be aware that the Second Circuit Court of

Appeals has held that bank robbery by intimidation under 18

U.S.C. § 2113(a) categorically qualifies as a “crime of

violence” for purposes of convictions under 18 U.S.C.

§ 924(c)(1)(A). See United States v. Hendricks, 921 F.3d 320,

328 (2d Cir. 2019), petition for cert. filed, (U.S. Dec. 11,

2019) (No. 19-6907). Moreover, the holding by the Second Circuit

Court of Appeals in Hendricks is unaffected by the Supreme

Court’s decisions in Johnson v. United States, 135 S. Ct. 2551

(2015), and United States v. Davis, 139 S. Ct. 2319 (2019). See




                                3
Fleury v. United States, No. 16-cv-4712, 2019 WL 6124486, at *3

(S.D.N.Y. Nov. 19, 2019).

     Mr. Moore should also be aware that, at sentencing, this

Court explicitly stated on the record that it would “not include

the July 15, 2016 robbery in Queens” in making its sentencing

determination “because there is insufficient evidence to support

that robbery.” Dkt. No. 38, at 10. Rather, when making the

sentencing determination, this Court relied on the two completed

robberies in Manhattan, of the M&T Bank branch and the Valley

National bank as well as the attempted robbery in Manhattan of

the Citibank branch. Id. at 3.

     Finally, Mr. Moore should be aware that courts generally

lack jurisdiction to review challenges to restitution in Section

2255 petitions. See United States v. Rutigliano, 887 F.3d 98,

105 (2d Cir. 2018). To secure relief instead through a writ of

error coram nobis, the petitioner would need to overcome the

heavy burden of showing that a fundamental error in the

restitution order occurred. Id. at 107. It appears in this case

that the total restitution order was correctly calculated

because it was only for the robberies of the Valley National and

M&T banks in Manhattan and did not include the Queens robbery.

Dkt. No. 38, at 16. If Mr. Moore wishes to supplement his

original motion on this point, he would have to present some

argument why the calculation of restitution was incorrect given


                                 4
that the calculation did not take the Queens robbery into

account.

                            CONCLUSION

     Mr. Moore should advise the Court by February 17, 2020

whether he wishes the Court to convert his motion into a Section

2255 petition or whether he wishes to withdraw the motion. If he

wishes the Court to convert his motion, he may at the same time

include in his letter to the Court any new information that he

wishes to bring to the attention of the Court. If he does so,

the Court will then set a schedule for the Government to respond

and the petitioner to reply. If the Court does not hear from Mr.

Moore by February 17, 2020, the Court will consider the motion

as one brought under 28 U.S.C. § 2255.

SO ORDERED.

Dated:     New York, New York
           December 17, 2019        ____/s/ John G. Koeltl______
                                           John G. Koeltl
                                    United States District Judge




                                5
